DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on August 8, 2022, is acknowledged. Entry of amendment is accepted and made of record.
	
Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 9-13, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks directed towards the “quantum dot” limitation and associated material of claims 14, a newly cited prior art is utilized in a new combination of prior art.


Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 14 and 22-24 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0173032 A1), hereinafter as Park, in view of Hsieh et al. (US 2017/0263662 A1), hereinafter as Hsieh, in view of Park et al. (US 2019/0214591 A1), hereinafter as Park591, in view of Valouch et al. (US 2019/0129036 A1), hereinafter as Valouch.

7.	Regarding Claim 14, Park discloses a structure (see embodiment of Fig. 12, see [0350-0351];
Note, the differences for the embodiment of Fig. 12 are described in [0350-0351] and similarities are not repeated) comprising:
an infrared light photoelectric conversion element (element 100IR, see [0351] “an infrared/near infrared photoelectric device 100IR”) including an infrared light photoelectric conversion layer (element 30IR, see [0338] “photoelectric conversion layer 30IR”) including a photoelectric conversion material that has a maximum absorption wavelength in an infrared range and generates a charge depending on absorbed light in the infrared range (see [0338] “first electrode 10IR, a second electrode 20IR, and a photoelectric conversion layer 30IR selectively absorbing light in an infrared/near infrared wavelength spectrum of light” and [0343] “infrared light/near infrared light charge storage 55IR”);
a visible light photoelectric conversion element (element 100a-c & 55a-c, see [0343] “first photoelectric device 100a, a second photoelectric device 100b, a third photoelectric device 100c” see [0332] “photoelectric devices 100a, 100b, and 100c are configured to convert different ones of blue light, green light, or red light into electric signals, respectively”)  that absorbs a light beam having a wavelength in a visible range and generates a charge depending on absorbed light  (see [0332] “photoelectric devices 100a, 100b, and 100c are configured to convert different ones of blue light, green light, or red light into electric signals, respectively” and [0333] “a first charge storage 55a, a second charge storage 55b, a third charge storage 55c”); and
an optical filter (element 70a-c, see [0351] “a first (e.g., blue) filter 70a, a second (e.g., green) filter 70b, and a third (e.g., red) filter 70c”) that transmits a light beam having at least a part of wavelengths to which the visible light photoelectric conversion element is sensitive among light beams having wavelengths in the visible range (visible light is transmitted through the optical filter to elements 70a-c and converted to generate charge), and a light beam having at least a part of wavelengths to which the infrared light photoelectric conversion element is sensitive among light beams having wavelengths in the infrared range (at least a part of wavelengths of infrared light is transmitted to element 100IR and converted to generate charge;
see [0341] “The infrared/near infrared photoelectric device 100IR may selectively absorb light in an infrared wavelength spectrum of greater than or equal to about 700 nm and less than or equal to about 1300 nm without absorption in a visible wavelength spectrum of light and may improve efficiency due to a large absorption area”),
the infrared light photoelectric conversion element, the visible light photoelectric conversion element, and the optical filter are provided on the same optical path (see Fig. 12 overlap on the same optical path), and each of the infrared light photoelectric conversion element and the visible light photoelectric conversion element is provided on an emission side of light from the optical filter (provided on an emission, bottom, side of light from the optical filter).
Park does not appear to explicitly disclose the optical filter blocks a part of light beams having wavelengths in the infrared range; wherein the infrared light photoelectric conversion layer includes a quantum dot, the quantum dot includes at least one of a lead compound and an indium compound.
Hsieh discloses the optical filter blocks a part of light beams having wavelengths in the infrared range (see [0013] “In some embodiments, the first filter blocks the infrared (IR) light having a wavelength ranging from 700 nm to 800 nm, 700 nm to 900 nm, 700 nm to 1,000 nm or 800 nm to 900 nm.” and [0057] “the hybrid dual band pass filter 28 is capable of allowing the infrared (IR) light with the specific wavelength (i.e. about 850 nm or about 940 nm) passing through the infrared pass filters 16d without formation of blue shift”).
	The partial blocking of wavelengths in the infrared range as taught by Hsieh is incorporated as the partial blocking of wavelengths of Park. The combination discloses the optical filter blocks a part of light beams having wavelengths in the infrared range.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the optical filter blocks a part of light beams having wavelengths in the infrared range as taught by Hsieh as the optical filter blocks a part of light beams having wavelengths in the infrared range of Park because the combination allows selective transmittance of infrared light through the filters without formation of blue shift or tiny blue shift (see Hsieh [0013, 0057]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known optical filter in a similar device for another to obtain predictable results (see Hsieh [0013, 0057] and see Park [0351], wherein both prior art disclose selectivity with respect to infrared/near-infrared spectrum wavelengths).
Park and Hsieh do not appear to explicitly disclose wherein the infrared light photoelectric conversion layer includes a quantum dot, the quantum dot includes at least one of a lead compound and an indium compound.
Park591 discloses wherein the infrared light photoelectric conversion layer includes a quantum dot (see [0132] “The infrared light absorbing material is not particularly limited as long as the optical properties and electrical characteristics is satisfied and may be for example one of a quantum dot”).
The material of the infrared light photoelectric conversion layer as taught by Park591 is incorporated as the material of the infrared light photoelectric conversion layer of Park. The combination discloses wherein the infrared light photoelectric conversion layer includes a quantum dot.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the infrared light photoelectric conversion layer includes a quantum dot as taught by Park591 as wherein the infrared light photoelectric conversion layer includes a quantum dot of Park and Hsieh because the combination allows for a quantum dot infrared light absorbing material which has a peak absorption belonging to an infrared spectrum of light and is overlapped with at least one visible light conversion layer (see Park591 [0089-0091, 0132]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known infrared light photoelectric conversion layer material in a similar device for another to obtain predictable results (see Park591 [0132]).
	Park and Hsieh and Park591 do not explicitly disclose the quantum dot includes at least one of a lead compound and an indium compound.
	Valouch discloses a quantum dot for photoelectric conversion of infrared light includes at least one of a lead compound and an indium compound (see [0040] “materials particularly suitable for the purpose of providing an optical detector for the infrared spectral range … the sulfide chalcogenide which may be used for the quantum dots may, most preferably, be selected from lead sulfide (PbS) … lead selenide (PbSe) … the arsenic pnictogenide from indium arsenide (InAs)”).
	The specific quantum dot material as taught by Valouch is incorporated as the specific quantum dot material of Park and Hsieh and Park591.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the quantum dot for photoelectric conversion of infrared light includes at least one of a lead compound and an indium compound as taught by Valouch as quantum dot for photoelectric conversion of infrared light includes at least one of a lead compound and an indium compound of Park and Hsieh and Park591 because the combination provides an optical detector material which is particularly suitable for the infrared spectral range (see Valouch [0040]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known infrared light photoelectric conversion layer quantum dot in a similar device for another specific material quantum dot to obtain predictable results (see Valouch [0040]).
8.	Regarding Claim 22, Park and Hsieh and Park591 and Valouch disclose the structure according to claim 14, wherein the quantum dot includes PbS (see Valouch [0040] “materials particularly suitable for the purpose of providing an optical detector for the infrared spectral range … the sulfide chalcogenide which may be used for the quantum dots may, most preferably, be selected from lead sulfide (PbS) … lead selenide (PbSe) … the arsenic pnictogenide from indium arsenide (InAs)” Selected as PbS).

9.	Regarding Claim 23, Park and Hsieh and Park591 and Valouch disclose the structure according to claim 14, wherein the quantum dot includes PbSe (see Valouch [0040] “materials particularly suitable for the purpose of providing an optical detector for the infrared spectral range … the sulfide chalcogenide which may be used for the quantum dots may, most preferably, be selected from lead sulfide (PbS) … lead selenide (PbSe) … the arsenic pnictogenide from indium arsenide (InAs)” Selected as PbSe).

10.	Regarding Claim 24, Park and Hsieh and Park591 and Valouch disclose the structure according to claim 14, wherein the quantum dot includes InAs (see Valouch [0040] “materials particularly suitable for the purpose of providing an optical detector for the infrared spectral range … the sulfide chalcogenide which may be used for the quantum dots may, most preferably, be selected from lead sulfide (PbS) … lead selenide (PbSe) … the arsenic pnictogenide from indium arsenide (InAs)” Selected as InAs).




Allowable Subject Matter
11.	Claims 1-6, 9-13, and 15-21 are allowed.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

12.	Claim 1, “wherein at least one of the p-type organic semiconductor or the n-type organic semiconductor has … a highest occupied molecular orbital energy level of -4.5 eV or less” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.

13.	Claim 9, “wherein at least one of the p-type organic semiconductor or the n-type organic semiconductor has a … lowest unoccupied molecular orbital energy level of -3.0 eV or less” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 9 incorporate the same allowable subject matter.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818